218 F.2d 605
Samuel Joseph SENS, also Known as Jack Sens, Appellant,v.UNITED STATES of America.
No. 15124.
United States Court of Appeals, Eighth Circuit.
December 2, 1954.

Appeal from the United States District Court for the District of Minnesota.
Nathan M. Cohen, and Benjamin Nelson, Chicago, Ill., and Henry G. Morris, St. Louis, Mo., for appellant.
George E. MacKinnon, U. S. Atty., St. Paul, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of counsel for appellant. Defendant in District Court ordered to surrender.